Case 1:20-mc-00183-MEH Document 8 Filed 12/11/20 USDC Colorado Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Case No. 20-mc-00183-MEH

IN THE MATTER OF THE SEIZURE OF FUNDS IN A FINANCIAL ACCOUNT
______________________________________________________________________

                     MOTION TO UNRESTRICT CASE
______________________________________________________________________

       COMES NOW the United States of America by and through the undersigned

Assistant United States Attorney, hereby moves to unrestrict the above-captioned case.

       As grounds therefore, the United States states that this case was restricted until

further order of the Court, due to the pending seizure. The investigation and seizure have

been completed and the target of the investigation has been indicted; thus, it is no longer

necessary for this case to remain restricted.

       WHEREFORE, the United States respectfully requests that this case be

unrestricted.

       DATED this 11th day of December, 2020.

                                                Respectfully submitted,

                                                JASON R. DUNN
                                                United States Attorney

                                            By: s/ Tonya S. Andrews
                                                Tonya S. Andrews
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                1801 California St., Ste 1600
                                                Denver, Colorado 80202
                                                Telephone: (303) 454-0100
                                                E-mail: tonya.andrews@usdoj.gov
                                                Attorney for the United States
